       Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 1 of 44




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  13	  
       Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 2 of 44

                                                                                                                        USOO621968OB1

(12) United States Patent                                                                        (10) Patent No.:                      US 6,219,680 B1
        Bernardo et al.                                                                          (45) Date of Patent:                         Apr. 17, 2001

(54) SYSTEM AND METHOD FOR BUILDING A                                                       Stanek, William Robert. Microsoft FrontPage TM 97
         WEBSITE FOR USE IN E-COMMERCE                                                      Unleashed, Second Edition. Sams, Macmillan Computer
         WITH USER SPECIFIC PRICING                                                         Publishing. (O1996.*
(75) Inventors: Richard S. Bernardo, Needham; Jane                                          Jankovic, G.; Black, L. “Engineering a Web Site.” IEEE
                        Scanell, Arlington; Diedre Zepf,                                    Spectrum, vol. 33, Issue 11, Nov. 1996. C1996. pp. 62-69.*
                        Somerville, all of MA (US)
                                                                                            Harris, G.L. et al. “Web Based Curriculum Development: a
(73) ASSignee: International Business Machines                                              Case Study of Laboratory Safety.” Frontiers in Education
                        Corporation, Armonk, NY (US)                                        Conference, 1996, FIE 96. Proceedings of (held Nov.6–9,
(*) Notice:             Subject to any disclaimer, the term of this                         1996). pp. 1357–1359 (vol. 3).*
                        patent is extended or adjusted under 35
                        U.S.C. 154(b) by 0 days.                                                                     (List continued on next page.)
(21) Appl. No.: 09/100,226
       1-1.                                                                                 Primary Examiner Stephen Hong
(22) Filed:     Jun. 19, 1998                                                               (74) Attorney, Agent, or Firm-Hunton & Williams
                  Related U.S. Application Data
(60) Provisional application p 60/050,153, filed on Jun. 19,                                (57)                    ABSTRACT
     1997, and provisional application No. 60/050,154, filed on
     Jun. 19, 1997.                                                                         A Software tool is provided for use with a computer System
(51) Int. Cl." ...................................................... G06F 17/30            for simplifying the creation of Web sites. The tool comprises
(52) U.S. Cl. ............................................. 7071501; 707/513                a plurality of pre-stored templates, comprising HTML for
(58) Field of Search ..................................... 707/501, 513;                    matting code, text, fields and formulas. The templates pref
                                                                     705/1, 26, 27          erably correspond to different types of Web pages and other
                                                                                            features commonly found on or available to Web sites. Each
(56)                     References Cited                                                   feature may have various options. To create a web site, a
                   U.S. PATENT DOCUMENTS                                                    Web site creator (the person using the tool to create a web
       5,802,299 * 9/1998 Logan et al. ......................... zoos                       site) is prompted by the tool through a series of views stored
       5,895,454 * 4/1999 Harrington ............................. 705/26                   in the tool to Select the features and options desired for the
       5,897,622 4/1999 Blinn et al. ............................ 705/26                    Web site. Based on these selections, the tool prompts the
       ::::: : '': SIGME. r                                          "...                   web site creator to Supply data to populate fields of the
       6,014,634 * 1/2000 Scroggie et al. ....................... 705/14                    templates determined by the tool to correspond to the
       6,026,433 * 2/2000 D’Arlach et al. ..                  ... 709/217                   Selected features and options. Based on the identified tem
       6,052,710 * 4/2000 Saliba et al. ......................... 709/203                   plates and Supplied data, the tool generates the customized
                      OTHER PUBLICATIONS                                                    Web site without the web site creator writing any HTML or
Kraut, Carolyn. “Developer Tools for Building Better Web                                    other programming code. Based on roles-based, multi-level
Sites,” Dated Sep. 1, 1997. Iris Associates, Inc. (C) 1997.*                                Security, various advantages for e-commerce applications
                                                                                            are enabled.
Printouts of three message board postings from domino.lo
tus.com dated Mar. 5, 1997, Apr. 12, 1997, and Apr. 24,
1997.*                                                                                                             20 Claims, 29 Drawing Sheets
                                                                      SERVER
                                                                        14
                                               CLENT      H.-->                                                             NON-HM
                                                 112                                  URL
                                                                                                                            DATABASE
                                                                                   INTERFACE
                                                                                      146       NON-HTL
                                                                         HTTP      INTERFACE    SERVER
                                                                        SERVER        ODULE     MODULE
                                                                        MODUE          32         124
                                                                             130     HTML
                                                                                   TRANSLAOR
                                                ERMINAL
                                                           NETWORK
                                                             154
                                                                                      144
                                                  126
                                               BROWSER
                                                 128



                                                                                               HTMLDATABASE LINK
                                                                                               INDEX."
                                                                                                64
                                                                                                       Sin                  HTML
                                                                                                                          OBJECTS
                                                                                                              1508        150a15On
                                                                                                    t         52
                                                                                                    LINK
                                                                                                     688
     Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 3 of 44


                                                  US 6,219,680 B1
                                                           Page 2


                OTHER PUBLICATIONS                              nologies: Infrastructure for Collaborative Enterprises, 1996,
Lau, T. “Revamping a Corporate Web Site: Strategies and         Proceedings of the 5th Workshop on (held Jun. 19-21,
Implementation.” Professional Communication Conference,         1996). IEEE. O1996. pp. 328–333.*
1996. IPCC 96. Proceedings, Communication on the Fast           k. Bell, Mark. “Getting Down to Business: Commercial
Track., International (held Sep. 18–20, 1996). IEEE. O.1996.    BBSs” FidoCop (available online at www.monitor.ca/moni
pp. 104–107.*                                                   tor/issues/vol2iss8/fidocop.html). Page dated Sep. 8, 1995.*
Bichler, Martin, and Stefan Nusser. “Modular Design of
Complex Web-Applications with W3DT” Enabling Tech               * cited by examiner
Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 4 of 44
  Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 5 of 44


U.S. Patent       Apr. 17, 2001    Sheet 2 of 29               US 6,219,680 B1




                                                   C|NW 0   HOWO 75
                                                            E
  Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 6 of 44


U.S. Patent        Apr. 17, 2001   Sheet 3 of 29       US 6,219,680 B1




                  CLIENTTERMINAL
                           34




                                                        DATABASE
                                                           40

            INPUT DEVICE                                LIBRARY
                106

                                                         VIEWS

                                                         FIELDS
  Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 7 of 44


U.S. Patent            Apr. 17, 2001          Sheet 4 of 29       US 6,219,680 B1




               DENTIFY
              INTERFACE
                  4.


              PRESENT
              OPTIONS
              FEATURES
                  6


               SELECT
              OPTIONS
              FEATURES                   NO
                  8



               FINISHED
                 WITH
              SELECTION?
                 10
                       YES
                                                              PUBLISH
          DENTFY TEMPLATES                                       24
       ASSOCATED WITH SELECTED
               OPTIONS
                  12

            PROMPTUSER
              FORDATA                                          NOTFY
                  14

              ENTERDATA                                       SERVER30
                  16
                FINISH                 POPULATE PROFE          CREATE
                                        FIELDS WITH DATA       PAGES
                  18                           20                22
                                   FIG. 3
  Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 8 of 44


U.S. Patent                Apr. 17, 2001     Sheet 5 of 29            US 6,219,680 B1




        Explanatory Text


                                                 ExplanatoryText
                                             O      Create New Site
                                             O Update Existing Site




                                           FIG. 4
  Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 9 of 44


U.S. Patent                Apr. 17, 2001         Sheet 6 of 29               US 6,219,680 B1




                                               Buttons




        Explanatory Text

                                           "SiteAreas
                                              x) Company Forms Area
                                              x Contact Management Area
                                                  Customer Tracking Area
                                              x Discussion Area
                                              DDOCument Library Area
                                                  Employee Phone Book Area
                                              x FAQ. Area
                                              x "HomePage Area
                                              OJob Postings Area
                                               x) PrOducts/Services Area
                                              O Project Management Area
                                                  Registration Area




                                             FIG. 5
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 10 of 44


U.S. Patent               Apr. 17, 2001           Sheet 7 of 29                US 6,219,680 B1




       Explanatory Text

                             Webmaster(s):
                             explanatory text regarding User
                             access to site
                             Company Name:                               COmpany name
                             explanatory text regarding COmpany name
                             Default Copyright Message:                   Copyright message
                             explanatory text regarding Copyright message
                             Company Contact information:
                             explanatory text regarding                   Address
                             Company COntact information                 City, State Providence
                                                                         Zip/Postal Code
                                                                         COUnty
                             Company Contact E-Mail Address: Phone
                             explanatory text regarding email address    Fax
                                                                         email address




                                              FIG. 6
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 11 of 44


U.S. Patent              Apr. 17, 2001             Sheet 8 of 29                     US 6,219,680 B1




       ExplanatoryText
                            Content Composers:                                      USeS
                            explanatory text regarding Content composer privilege
                            Readers:                                                users
                                                                                    users
                            explanatory text regarding reader privilege
                            Number of approval steps:
                                                                                E
                            explanatory text regarding number of approval steps




                                            FIG. 7
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 12 of 44


U.S. Patent               Apr. 17, 2001           Sheet 9 of 29                  US 6,219,680 B1




                              Frame Settings
       Explanatorv Text                                           frame choice
        Xplanatory            Frame LayOut: Explanatory text
                              regarding frame layOut
                              Frame Style: Explanatory
                              text regarding frame                style
                              style
                              LOgo. Explanatory                   logo
                              text regarding logo                 logo
                              style
                              Document Settings:
                              Background Logo: Explanatory
                              text regarding backgrounds          background
                              attached to a Site Image document
                              BackgroundColor: Explanatory
                              text regarding backgroundColor      color
                              Text Color:                         Color




                                            FIG. 8
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 13 of 44


U.S. Patent              Apr. 17, 2001      Sheet 10 of 29             US 6,219,680 B1




                                          Buttons




       ExplanatoryText


                                           Which type of update?
                                           O Modify All Site Areas
                                           O Modify Individual Areas




                                         FIG. 9
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 14 of 44


U.S. Patent               Apr. 17, 2001          Sheet 11 of 29                      US 6,219,680 B1




                                 Make your selection, then click the "Next" button
                                 below.
       Explanatory Text
                                 O Add Site images
                                 O View/Update Site Images




                                          FIG. 10
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 15 of 44


U.S. Patent          Apr. 17, 2001            Sheet 12 of 29            US 6,219,680 B1




                                                                 LOgO Options



              Window View of Relevant Files


                                                                Image Options



                                 Image Area:
                                 Explanatory text regarding
                                 Image area
                                                               Image File Options
                                 Attach Image File:
                                 Explanatory text regarding
                                 attaching image




                                         FIG. 11
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 16 of 44


U.S. Patent               Apr. 17, 2001          Sheet 13 of 29                US 6,219,680 B1




                                              Buttons




                                            Public Views - SiteCreator Guide
       Explanatory Text             N  Site Designer's Guide
                                    N. Before You Begin
                                       SiteCreator Overview
                                       Gathering Information
                                    V Configuring the Site
                                       Configuring the Site
                                          Adding a Site Image
                                          Specifying Site Defaults
                                          Capturing Graphics
                                          Establishing Security
                                          Updating an Existing Site
                                          Using the Address Book
                                    W     Designing the Areas




                                          FIG, 12
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 17 of 44


U.S. Patent               Apr. 17, 2001          Sheet 14 Of 29                    US 6,219,680 B1




                                 SiteCreator Overview
       Explanatory Text
                                 Explanatory Text Giving Overview Of SiteCreator




                                     Create a New Site


                                 Explanatory Text Giving Overview Of SiteCreator




                                          FIG. 13
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 18 of 44


U.S. Patent       Apr. 17, 2001       Sheet 15 Of 29                   US 6,219,680 B1




                                         Public VieWS - SiteCreator Guide
                                    Site Designer's Guide
                                          ->Before You Begin
                                          ->Configuring the Site
                                             Designing the Areas
                                    SiteAdministrator's Guide
                                    Site Contributor's Guide




                                  FIG. 14
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 19 of 44


U.S. Patent                Apr. 17, 2001      Sheet 16 of 29             US 6,219,680 B1




                                            Buttons




     AddressBOX
     bOrder bot Bbutton
     bOrder bot BNbuttons
     bOrder bot BNHbuttons
     bOrder bot Fbutton
     bOrder bot graphics
     bOrder bot Hbutton
     bOrder bot Nbutton
     bOrder bot Specer                                HTML COde Viewer
     Control Frame Images
     Control Frame pagedesign
     Control Frame security
     history choices




                                           FIG. 15
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 20 of 44


U.S. Patent            Apr. 17, 2001     Sheet 17 of 29           US 6,219,680 B1




     Addimage Finish                             External Name:
     Admin
    AdminAddimage                                Internal Name:
    AdminAddimageFileUpload
    AdminAddimageFinish Help
    AdminAddimage Help                           Type:
    AdminArchive
    Adminupdatelmage                             SOrt:
    AdminupdatelmagedOC
    AdminUpdatelmageFinish                       Text:
    Adminupdate|mageFinish Help
    Adminupdate?mageView                        Agent
    AdminUpdatelmageViewHelp
    AdminHelp




                                       FIG 16
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 21 of 44


U.S. Patent            Apr. 17, 2001      Sheet 18 of 29           US 6,219,680 B1




      External Name:                             Left URL:

      Internal Name:                          Context Help:
      Type:                                   Help Argument:

      SOrt Order:                             Right URL:

      Text:                                   Right Alignment:
                                              Next WF doc:
     Text
                                              Parent DOC:
     Agent                                    Query String
                                              COnditional Field:
                                              Conditional Test:
                                              Conditional Value:
                                              Buttons to ShOW:




                                       FIG. 17
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 22 of 44


U.S. Patent              Apr. 17, 2001      Sheet 19 of 29     US 6,219,680 B1




     \ Site Creator HOme,                    Graphic Menu
             Y 1. HomeCreate                  External Name:
             > 2. Homeupdate
                                              Internal Name:
         Site Creator Guide
     - Administration                         Type:
        COntrol Center
                                              SOrt Order:
                                              Choice List:
                                              Text:
                                              Text:




                                         FIG. 18
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 23 of 44


U.S. Patent               Apr. 17, 2001             Sheet 20 of 29                    US 6,219,680 B1




   2. Home Update
           1. Home Update Site
                   1. Home Update Site COInfo
                           1. Home Update Site CoInfoSite Profile (PIN: WSiteProfile-flag)
                           2. Home Update Site COInfoSite Profile Finish (PIN: Home Update Site CoInfoSite)
                   2. Home Update Site Security
                   3, Home Update Site Design
                           1. Home Update Site Design Center (PIN: www.Design CenterProfile-flag)
                          2. Home Update Site Design CenterFinish (PIN: Home Update Site Design Center)
                 4. Home Update Site Areas
          2. Home Update Area
                  1. Home Update Area Security
                  2, Home Update Area Page Design
                  3. Home Update Page Copyright
                  4. Home Update Area




                                              FIG. 19
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 24 of 44


U.S. Patent         Apr. 17, 2001      Sheet 21 of 29    US 6,219,680 B1




                          Create DOCument Library Page
              Select
              Logo Or Banner:
              Title:"
              Subtitle:




                                    FIG. 20
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 25 of 44


U.S. Patent                 Apr. 17, 2001              Sheet 22 of 29            US 6,219,680 B1




   Internal   Name:name of the object
   Enter the internal                                                   ContractsHomePage
                                                                        ContractsHOmePage
   Multiple Object Lookup Name:
   Usually the same as Internal Name. In SOme Cases it is                 AreahomePage
   used to allow for One Object to be looked up multiple ways,
   External Name:
   Enter the external name of this object.                              Contracts Main Page

                                                FIG. 21
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 26 of 44


U.S. Patent                Apr. 17, 2001                 Sheet 23 of 29             US 6,219,680 B1




      Primary Area internal Name:
      Enter the internal name of the primary area this object goes
      With,
      Primary Area External Name:                                         Contracts Area
      Enter the external name of the primary area this object goes
      With.
      Area(s) belong:
      Enter the area(s) that this Object goes with (AppAssembler            Contracts
      Will Copy this document to these areas).


                                                   FIG.22
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 27 of 44


U.S. Patent       Apr. 17, 2001    Sheet 24 Of 29        US 6,219,680 B1




                    HTTP           DOMINO                NOTES
                   SERVER          ENGINE               SERVER
    WEB
   CLIENT




                                                    NOTESDATABASES



                                  FIG. 23
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 28 of 44


U.S. Patent          Apr. 17, 2001              Sheet 25 0f 29                US 6,219,680 B1




       Contracts Page Template-Form

                                                          Contracts Page Template Form

            ForminternalName          ForminternalNameOverride      FormExternalName




                           ForminternalName (Field)                      Default Value


                                                 O Option        O Option2       Oetc.


                    "ContractsPage"




                                          FIG. 24
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 29 of 44


U.S. Patent       Apr. 17, 2001         Sheet 26 of 29   US 6,219,680 B1




                                  Explanatory Text


        Type:                               go
                                            Additional
        Dept.        Department             Dept.



                                  FIG.25
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 30 of 44


U.S. Patent             Apr. 17, 2001      Sheet 27 of 29                  US 6,219,680 B1




         DOmino Library-Design

    ->     Folders and WieWS                  Other Options
           Agents                             Other Options
           Design
           Forms                              Other Options
           Subforms
                                             Other Options
                                                Display Side Bullet Text
                                             Other Options
                                             Other Options
                                             Other Options
                                             Other Options


                                        FIG. 26
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 31 of 44


U.S. Patent              Apr. 17, 2001              Sheet 28 of 29   US 6,219,680 B1




      Corporate display Wlside navigation and bulleted text links
      Other Options




                                             FIG. 27
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 32 of 44


U.S. Patent       Apr. 17, 2001       Sheet 29 of 29   US 6,219,680 B1




         SITECREATOR




                                  APPASSEMBLER




                                  FIG. 28
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 33 of 44


                                                     US 6,219,680 B1
                              1                                                                     2
     SYSTEMAND METHOD FOR BUILDING A                                   all requisite approvals are obtained by authorized content
      WEBSITE FOR USE IN E-COMMERCE                                    approvers prior to posting the final version of the content to
        WITH USER SPECIFIC PRICING                                     the Web site.

                RELATED APPLICATIONS
                                                                          Another drawback of known Web sites is the relatively
                                                                       inflexible Security features. Typically, either a person trying
                                                                       to access a Web site or an area of a Web site has access or
   This application claims priority based on U.S. Provisional          not. Additionally, all users authorized typically are provided
Patent Application Ser. No. 60/050,154, entitled “Web Site
Creation Development Tool,” and U.S. Provisional Patent                the same information. Existing Web Sites are generally
Application Ser. No. 60/050,153 entitled “Web Server                   incapable of identifying a user and automatically providing
Application, each filed Jun. 19, 1997. This application is             information Specific to the user. Thus, the host typically
also related to U.S. Patent Applications entitled, “Web Site           limits information provided on the site to that which can be
Creator.” Ser. No. 09/100,222, filed herewith, “System and             made generally available to all authorized users. This limits
Method for Building a Web Site. Using Stored Pages,” Ser.              flexibility in customizing the types of information presented
No. 09/100,136, filed herewith, “Automated System and                  to different categories of users. Other drawbacks exist.
                                                                  15
Method for Approving Web Site Content,” Ser. No. 09/100,                           SUMMARY OF THE INVENTION
135, filed herewith, “System and Method for Building a Web
Site Using User Specific Interface,” Ser. No. 09/100,224,                 One object of the invention is to overcome these and other
filed herewith, “System and Method for Building a Web Site             deficiencies and drawbacks of existing web site creation
With Automated Help,” Ser. No. 09/100,225, filed herewith,             tools, Systems and methods.
filed herewith, “System and Method for Building a Web Site                Another object of the invention is to provide a tool for
With Automated Workflow,” Ser. No. 09/100,225, filed                   creating a Web Site that minimizes or eliminates the need for
herewith.
                                                                       a Web site creator to know or use HTML or other program
               FIELD OF THE INVENTION                                  ming languages to create a Web site.
                                                                  25      Another object of the invention is to provide a tool for
  The invention relates to a Web site creation tool that               facilitating the creation of Web Sites and pages based on
enables a Web site to incorporate role-based identification of         Stored templates that enable personalization and customiza
Site users and present displays having role Specific pricing           tion of the Web site and pages without the need for a user to
information.                                                           change or write any Software code.
            BACKGROUND OF THE INVENTION                                   Another object of the invention is to provide a tool for
                                                                       facilitating the creation of Web Sites and pages by taking a
   With the proliferation of the Internet and intranets, there         Web Site creator through a Series of views, each having one
has been an increasing demand for the creation of Web sites.           or more options/features, to enable the site creator to select
A Web site typically includes a collection of web pages in        35
                                                                       from a plurality of options/features available for the web site
HTML format. Each page includes content, Such as text,                 layout, content and functionality.
graphics, or other multimedia material. The page may also                 Another object of the invention is to provide a tool for
include links and buttons (e.g., “Submit”).                            creating a Web site where the tool comprises a library of
   Creating a web site typically requires generating a plu             Stored templates (including fields) associated with different
rality of pages using HTML. Adding content to a web site          40
                                                                       options/features for a Web site, the tool prompts a user of the
once created or modifying the web site also involves using             tool to Select desired options/features from a list of possible
HTML. This makes it difficult for individuals without spe              options/features. Based upon the option/features Selected,
cific HTML knowledge to create a web site or to create                 the tool determines which of the stored templates (and
content for or modify an existing web site.                            fields) are to be used and the user is prompted to Supply data
   One drawback in existing Systems is that once a Web page       45   to populate those fields. The tool uses the templates and user
is posted, it will display the same information to all viewers.        Supplied data to create the web pages that make up a Web
   Another drawback in existing Systems is that a given Web            site. The Web site may then be posted on a network, such as
page may appear differently when viewed with different                 the Internet.
browsers. For example, some Web browsers may have                         Another object of the invention is to provide a tool for
different capabilities, helper programs, or Support different     50   facilitating the creation of Web pages with templates for
applets whereby certain configurations may result in an                predefined Web pages that enables personalization and cus
unacceptable, inoperative or less than desirable Web page              tomization of the Web pages without the need for the user to
presentation.                                                          change or write any Software code, and facilitates the
   Another difficulty encountered in Web site creation and             inclusion or modification of graphical and other multimedia
Subsequent modification arises from the fact that often           55   objects.
Several individuals are involved in creating and authorizing              Another object of the invention is to provide a tool for
the Web pages. Often, the format and content of Web pages              facilitating the creation of content for a Web site with an
involves the collaboration of many individuals. For                    automated content approval feature whereby authorized
example, one or more perSons may propose the text for a                content creators (specified during creation of the Web site)
page, another may be responsible for graphics, another may        60   can create proposed content for the Web site. Upon creation,
add appropriate legal notices (e.g., trademark or copyright            the proposed content may be automatically, electronically
notices), etc. In Such cases, coordinating the collaborative           routed to one or more content approverS Specified during
effort may be difficult and if done manually can cause                 creation of the web site for authorization before posting the
delayS. A manual approach also makes it difficult to                   content on the Web site. The approved web page may be
adequately track development, or ensure that all contribu         65   automatically posted as appropriate.
tions are timely and properly integrated in the Web site.                 Another object of the invention is to provide a tool for
Similar problems are posed in connection with ensuring that            facilitating the creation of Web pages with templates for
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 34 of 44


                                                    US 6,219,680 B1
                              3                                                                   4
predefined Web pages that enables personalization and cus               FIG. 7 is an illustration depicting a Screen showing
tomization of the Web pages without the need for a user to            information input fields.
change or write any Software code, where the addition of                FIG. 8 is an illustration depicting a Screen showing a
pages to a web site created with that tool changes the user           Selection menu.
interface without the user modifying Software code.                     FIG. 9 is an illustration depicting a Screen showing a
   Another object of the invention is to provide a tool that          Selection menu.
facilitates the modification of Web pages in a finished Web             FIG. 10 is an illustration depicting a Screen showing a
Site including one or more of the above objects, without              Selection menu.
requiring a content creator to change or write any Software             FIG. 11 is an illustration depicting a Screen showing
code.
   Another object of the invention is to provide a tool for           information input fields.
facilitating the creation of a Web site based on stored                 FIG. 12 is an illustration depicting a Screen showing a
                                                                      Selection menu.
templates whereby once the Site is created, a content creator
can Selectively modify individual pages or groups of pages              FIG. 13 is an illustration depicting a Screen showing
                                                                 15   overview information.
without using HTML or other Software programming code.
   These and other objects are accomplished by various                  FIG. 14 is an illustration depicting a Screen showing
embodiments of the invention. According to one embodi                 various site information.
ment of the invention, a Software tool is provided for use              FIG. 15 is an illustration depicting a Screen showing
with a computer system for simplifying the creation of Web            various site options.
Sites. The tool comprises a plurality of pre-stored templates           FIG. 16 is an illustration depicting a Screen showing a
comprising HTML formatting code, text, fields and formu               Selection menu.
las. The templates preferably correspond to different types of          FIG. 17 is an illustration depicting a Screen showing the
Web pages and other features commonly found on or avail               contents of a computer desktop.
able to Web sites. Each feature may have various options. To     25     FIG. 18 is an illustration depicting a Screen showing
create a web site, a Web site creator (the person using the           various Source documents.
tool to create a web site) is prompted by the tool through a
Series of ViewS Stored in the tool to Select the features and           FIG. 19 is an illustration   depicting a Screen showing
options desired for the Web site. Based on these selections,          various Source documents.
the tool prompts the web site creator to Supply data to                 FIG. 20 is an illustration   depicting a Screen showing
populate fields of the templates determined by the tool to            information input fields.
correspond to the Selected features and options. Based on the           FIG. 21 is an illustration   depicting a Screen showing
identified templates and Supplied data, the tool generates the        information input fields.
customized Web site without the web site creator writing any             FIG. 22 is an illustration depicting a Screen showing
HTML or other programming code.                                  35   information input fields.
   The features and options may include, for example, Site               FIG. 23 is an Schematic diagram illustrating one embodi
areas, Specific Security features, enablement of distributed          ment of the System.
authorship with the ability to Specify approved content                  FIG. 24 is an illustration depicting a Screen showing a
authors and content approvers, the Specification workflow/            template form.
approval procedures, enablement of automatic workflow            40
                                                                         FIG. 25 is an illustration depicting a Screen showing
routing, and a graphical design center with a plurality of            information input fields.
predetermined user Selectable features.
   According to another embodiment of the invention, the                 FIG. 26 is an illustration depicting a Screen showing
                                                                      options.
Software tool provides a Series of menus or views to guide               FIG. 27 is an illustration depicting a Screen showing
the user through the creation of a web site, where the views     45
                                                                      options.
comprise Screens to enable the Site creator to Select the
various features and options for the Web site and forms for              FIG. 28 is a block diagram illustrating the App Assembler.
entering text that is used to populate fields of Stored tem                    DESCRIPTION OF THE PREFERRED
plates.                                                                                EMBODIMENTS
                                                                 50
        BRIEF DESCRIPTION OF THE DRAWINGS                                One embodiment of the invention provides a tool, system
   FIG. 1 is a Schematic block diagram illustrating an overall        and method for creating Web sites. The tool facilitates the
System in accordance with one embodiment of the invention.            creation of a customized Web site without requiring a Web
                                                                      site creator to write or edit HTML code. A Web site created
   FIG. 1A depicts a Schematic block diagram illustrating an
overall System in accordance with one embodiment of the          55   with the tool has Several advantages that can be exploited
invention.                                                            after the Web site is created. The tool also enables various
  FIG. 2 is a Schematic block diagram illustrating an overall         advantages in connection with modifying a Web site created
System in accordance with one embodiment of the invention.            using the tool.
  FIG. 3 is a Schematic flow diagram illustrating one                   As schematically illustrated in the block diagram of FIG.
embodiment of the Site creation process.
                                                                 60   1, one aspect of the invention relates to a client/server
                                                                      network system 110 enabling access to both HTML objects
  FIG. 4 is an illustration depicting a Screen showing a              150a–150n (e.g., HTML documents) and non-HTML
Selection menu.                                                       objects 118a–118n using a web browser 128 residing on a
  FIG. 5 is an illustration depicting a Screen showing a site         terminal 126. Preferably, web browser 128 supports Internet
area Selection menu.                                             65   and Web protocols (e.g., HyperText Transfer Protocol
  FIG. 6 is an illustration depicting a Screen showing                (HTTP) and TCP/IP). The system may further comprise a
information input fields.                                             client 112 to enable a non-browser client access to non
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 35 of 44


                                                     US 6,219,680 B1
                        S                                                                             6
HTML server module 124 to retrieve non-HTML objects                    Web site creator, this information may be included in the
118a–118n from non-HTML database 116.                                  finished Web site without requiring the Web site creator to
  A server 114 preferably comprises a HTTP server module               write or edit HTML code. The tool provides several stored
130, interface module 132 and non-HTML server module                   views to present the various options/features to the Web site
124. As further illustrated in FIG. 1, the serverside of system        creator So that the Site creator may select the options/features
                                                                       desired for inclusion in the Web site. The tool has an
110 may comprise a non-HTML database 116 in communi                    application assembler module that combines the templates
cation with server 114. Preferably, non-HTML database 116              for the Selected featureS/options with data input by the Site
stores one or more non-HTML objects 118a–118n, each at                 creator to generate Web pages to thereby construct a com
least some of which having one or more non-HTML fields                 plete Web site. The tool preferably comprises a software
162a-162n, and a user directory 120. User directory 120                program for use on a computer network. The tool may be
includes one or more user objects 122a-122n. User objects              accessed through a Suitable network interface. For example,
122a-122n may include information about a user (e.g.,                  a network browser may be used to access the tool. According
electronic mail address, role, profile, etc.). Terminal 126 and        to a preferred embodiment, the Software tool runs on a Lotus
Server 114 can be in communication via a network 154 (e.g.,       15   Domino Server platform.
Internet, Intranet or other network).                                     According to one embodiment of the invention, a site
  According to one aspect of the invention, a user Submits             creator may construct a Web Site in a manner represented in
a URL-based request for an object via browser 128. The                 FIG. 3. A site creator may start the proceSS, for example, by
request is passed to server 114 using HTTP (or other                   directing a network browser to access a Server, or other
protocol). Server 114 receives the request via HTTP server             network node, on which the tool is loaded. The tool iden
module 130 and passes object location information to inter             tifies the interface the site creator is using (step 4).
face module 132 via URL interface 146. URL interface 146               Preferably, the tool automatically identifies the browser type
transmits that information to non-HTML server module 124.              being used and may present different views for different
Non-HTML server module 124 retrieves the requested                     browser types. For example, the tool may present views that
object and passes it to interface module 132. A HTML              25   have certain common codes for all browserS and Some
translator portion 144 of interface module 132 translates the          browser-specific code based on the Specific browser type
non-HTML object to a HTML representation of the                        identified.
requested object and the HTML representation is returned to              At Step 6 a Site creator is presented with one or more
browser 128 via HTTP server module 130.
                                                                       views. The view(s) preferably presents a Screen containing
  System 110 also enables browser 128 to access HTML                   a menu of features and/or options for creating and custom
objects 150a–150n using HTTP server 130 or a conventional              izing the Web site. For example, FIG. 4 depicts an example
web server 156 in a known manner. A conventional editor                of one view presented to a site creator. AS shown, a view
may be used to edit HTML objects within the system. A                  may include certain command initiators (e.g., buttons to
conventional technique (e.g., a computer gateway interface             click on), explanatory text fields to explain the objective or
(CGI)) may be used to store the edited HTML objects in the        35   function of various aspects of the view and one or more
HTML database.                                                         feature(s) or option(s) to be selected. As shown, the user may
   Thus, one advantage of the invention is that server 114             be prompted to Select whether to create a new site or edit an
enables a browser 128 to request both HTML objects                     existing one. ASSuming the new site option is Selected, the
150a–150n and non-HTML objects 118a–118n. Additional                   next view(s) may comprise features/options from which the
advantages derive from this capability. For example, one          40   Site creator can Select to customize the featureS/options
Significant advantage is that the invention exposes powerful           appearing on the Web Site. The features/options may pertain
resources available in non-HTML databases 116 to a web                 to those found on Web sites or other features/options. For
browser 128 according to one embodiment of the invention.              example, the featureS/options may include a list of Site areas,
   According to one embodiment of the invention shown in               Web pages to include in a Web site, Web page formatting
FIG. 2, the tool may be installed on a server 30. Installation    45   options, Security links, colors, borders, buttons, workflow
of the tool on other types computer Systems is also possible.          commands, graphics, backgrounds, text and other items.
Server 30 may be connected to various client terminals 34.             Some features or options may be required and Some may be
Typically, client terminal 34 may include a display 101                discretionary.
capable of presenting views 102. Terminal 34 may also                     For example, FIG. 5 depicts the feature of Web site areas.
preferably include an input device 106. The tool preferably       50   As shown in FIG. 5, the site area options may include a list
is able to access a database 40 wherein a library of templates,        of predefined site areas Such as Company Forms Area,
Views, and fields may be Stored.                                       Contact Management Area, Customer Tracking Area, Dis
   According to one embodiment of the invention, the tool              cussion Area, Document Library Area, Employee Phone
enables a Web site creator to Select from among a plurality            Book Area, Frequently Asked Questions (FAQs) Area,
of features and options to include within a Web site. The tool    55   Home Page Area, Job Postings Area, Products/Services
further comprises a library of templates (e.g., text, fields,          Area, Project Management Area and Registration Area.
HTML code and formulas) that correspond to the available               Other areas may be created based on templates for these
features and options. The templates comprise databases                 areas, without requiring the Web site creator to write or edit
which may include fields, forms, views, text, formulas and             Software code.
profiles that enable customization of the features. A profile     60     At Step 8, a Site creator may select the desired features/
may comprise fields, Some of which may be designated as                options. Selection may be accomplished in any Suitable
required fields. For example, one feature of a Web site may            manner. For example, Selection may be accomplished by
be a list of site areas. One area may be “Company Infor                using a graphic interface and Selection device (e.g., by
mation.” A template corresponding to this feature may                  pointing a cursor at the Selection and clicking on it), by
include certain text and HTML formatting components for a         65   entering text, or by other techniques. AS shown in FIG. 5,
Web page for this area, with fields for company name,                  desired site areas may be Selected by entering an “X” in a
address, contact perSon, etc. Based on input Supplied by the           check box. At step 10 it may be determined whether all
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 36 of 44


                                                     US 6,219,680 B1
                                7                                                                     8
Selections have been made. If additional featureS/options are           based on the Selected Site areas and/or other information.
to be presented, the process returns to Step 6 and repeats until        FIG. 6 shows the view displaying the options for input fields
all Selections have been made and the proceSS proceeds to               for basic information about a company or business. FIG. 7
Step 12.                                                                shows a view presenting a users options to designate certain
   At step 12, the tool identifies which templates in a library         individuals as authorized content composers, authorized
of Stored templates are associated with the featureS/options            readers (described below), and the number of steps involved
Selected in Step(s) 8. Upon identification of the associated            in the content approval proceSS. These Settings may deter
templates, the tool may determine certain fields (required or           mine a portion of the Security workflow and approval
desired) relevant to completing each template. At step 14,              features for the Site. Other features may be presented once
the Site creator may be prompted for certain data to complete           the features are Selected and data requested the user activates
the template fields. For example, FIG. 6 shows an example               a "finish' button to cause the Web site to be created.
of a view requesting data input from the Site creator. The                 FIG. 8 illustrates another aspect of the web site develop
requested data may include fields Such as company name,                 ment module. This design center feature provides a Screen
contact information, e-mail addresses and other information.            from which the user is prompted to decide on the options for
Some fields may be required (e.g., marked by an and others         15   the design of the web page, for example, by Selecting colors,
may be optional). At Step 16, the Site creator may input the            background images, frame Styles, and logos. Once Selections
data for the requested fields and other data needed or desired          have been made, the user can preview the design and then
to include within the Web site. At step 18 a site creator may           make changes as desired. The module essentially provides
signal the tool to finish the creation of the Web site.                 Simple-to-use graphic design tools allowing a site creator to
Signaling may be accomplished in any Suitable fashion. For              have a preferred layout and design, without writing or
example, a creator may use a graphic interface and Selection            editing HTML or other code.
device to select an object (e.g., a button) to signal the tool
to finish.                                                                Once the site is created an authorized user (e.g., a web
  At step 20 the tool may populate template profile fields              master) may make changes to the Web site using the tool. AS
with the collected data. The database templates may pref           25
                                                                        shown in FIG. 9, an authorized user may be presented a view
erably be constructed using an application assembly engine,             requesting the Selection of the option to modify an indi
for example, AppAssembler (see, FIG. 30). The database                  vidual area of the web site or to modify all of the site areas.
preferably Stores the various templates, profiles, forms and            This allows an authorized user the flexibility to change a
views initiating the tool to finish the Web site may cause              Specified page or area (e.g., changing a look to a product in
input data to populate the profiles and fields. Some fields,            the Products area) or to modify the entire site (e.g., incor
preferably optional fields, contain default data. Upon popu             porating a new company logo onto all of the relevant Site
lation of the fields and profiles the Web pages may be                  pages). This feature is enabled by storing the "logo field
constructed. As shown at Step 22, the tool may create Web               data as an object and linking to that object from each page
pages from the templates corresponding to the Selected                  that includes the logo. The linking is part of the template So
features and the input data. The created Web site may then         35
                                                                        that no code needs to be written by the Web site creator or
be forwarded to server 30. Server 30 may comprise an                    content composer.
approving module which may use a routing module to route                  When modifying content, it may be preferable to use a
the proposed Web site (or pages thereof) to predetermined               pre-designed workflow process. For example, the content
users for review, edit, and approval. Approving module may              composer may create a proposed new Web page for inclu
include a notifying module which may notify certain pre            40   Sion in the Site. Prior to posting the created Web page on a
determined users of various events. For example, certain                network (e.g., the Internet or an intranet), the proposed Web
users may be notified of a received request for approval, the           page may be contributed to, reviewed, edited, and approved
amount time in which action must be taken, or other                     by a number of other authorized users. A workflow module
information. Routing module may send the Web Site/pages                 may be used to route the proposed content to other users.
to each of the predetermined users (which may be desig             45   Once content has been approved for posting, the workflow
nated in a particular order) for completing the approval                module may post the content on the Web site via a network.
process. Once the approval proceSS is complete, routing                   FIG. 1A is a Schematic block diagram illustrating a web
module may, at Step 24, Send the approved (and possibly                 Server in accordance with one embodiment of the invention.
revised) Web site/pages to server 30 for posting on a                   Web server 114 may comprise a HTTP server 130 in
network.                                                           50   communication with an interface module 132, which in turn
  By way of example, one embodiment of the invention                    is in communication with a non-HTML server module 124.
may be implemented as follows. FIG. 3 shows a portion of                HTTP server 130 may comprise a mail application module
a view (e.g., view 102) prompting a user to choose the option           134 and a schedule and calendar application module 136.
(e.g., option 104) for creating a new Web site or updating an           Interface module 132 may comprise a workflow module
existing site. The choice is made, for example, by using a         55   138, security module 140 and command cache 142. Work
computer mouse and clicking on one of the radio buttons                 flow module 138 is used to automate various tasks upon the
adjacent the desired choice, although other methods may                 occurrence of predetermined events. Security module 140
also be used. A text box on the view may be provided to                 enables acceSS control to non-HTML objects using role
explain each of the options available to the user. A similar            based multi-level Security. Command cache is used to Store
dialog box may be provided on Subsequent Screens as well.          60   commands input by a user.
   If the option to create a new site is Selected, the user may            In operation, server 114 receives a URL-based request for
be presented with another view, such as shown in FIG. 5.                a non-HTML object from a web browser via HTTP server
FIG. 5 shows the types of site area options which a user can            module 130. HTTP server module 130 receives the request
choose to have included in a Web site. Some of these site               and extracts object information from the URL. HTTP server
areas may be designated as required areas. The user may            65   module 130 passes the information to interface module 132.
Select the desired options. Next, the user may be presented             Interface module 132 converts the URL-based request to a
with a view presenting options for entry of information                 format supported by non-HTML server module 124 and
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 37 of 44


                                                     US 6,219,680 B1
                                                                                                     10
communicates the request to non-HTML server module 124.                 Some common code applicable to all browserS and various
Non-HTML server module 124 then locates and retrieves the               alternatives for browser Specific code that is used depending
object requested.                                                       on the identified browser type. This enables a Single page to
   To facilitate modifying the Site the content composer may            provide a different display.
be presented various views by the tool to add or modify                    After Web site content has been created and posted on a
pages. The View may be any type of graphical or text                    network, Some embodiments of the invention continue to
arrangement that provides a user with Several options. For              accommodate a specific user interface. For example, a user
example, View may include a drop down or pop up menu, a                 may access a Web Site using an interface to connect to a
list of options to be Selected using a radio button Selector, a         server (e.g., server 30). Upon accessing the Web site an
text entry box, or other Suitable graphical Selection interface.        identification module may identify the interface being used.
Options present a user with various choices regarding the               Upon identifying the type of interface being used, Web site
creation of a Web Site and can be based on Stored templates.            content, corresponding to the type of interface identified,
For example, options may include choices regarding editing              may be retrieved from a storage device (e.g., database 40)
of text, colors, graphics or other objects, as well as, choices         and presented to the user. Thus, the user may be assured of
regarding positioning of objects, creation of new objects,         15   Viewing the content as originally intended to be viewed.
deleting objects, adding links to other sites, Security                 Electronic Commerce
provisions, and other choices. For example, FIG. 10 depicts               Some embodiments of the invention may provide features
a view that enables a content composer to add site images or            which are advantageous for electronic commerce
to View/update Site images. AS illustrated the content com              (E-commerce). As described previously, a Web site may be
poser Selected the "add Site images.”                                   created using an embodiment of the invention which allows
  FIG. 11 shows selection of a Source document from which               for the creation of a user specific Web site. Such a Web site
object images may be added to a Web site. The content                   may be exploited for use in certain E-commerce applica
creator may be presented this type of View when adding                  tions. For example, during the creation/editing of Web site
images Stored elsewhere on a network. FIG. 11 depicts                   content, certain options 104 may be selected that are specific
various Selections/inputs to be made. Based on a template          25   to certain users. These options 104 may include character
for adding an image and the users input, images may be                  istics or information pertaining to certain users and may be
added without writing or editing code.                                  Stored in a Suitable manner (e.g., database 40). For example,
   Some embodiments of the invention may include a pre                  a company may wish to create a list or database of customer
View function. A preview function may enable the user to                information. The customer information may include various
View the Web page as it is created. For example as various              data Such as, pricing information, Shipping information and
options are selected, a preview of the option(s) Selected may           other E-commerce related data When the company's Web
be displayed for a user to observe. This ability is provided            Site is accessed by a customer the customer may be identi
by the tool based on the templates without requiring the user           fied. Identification may take place in any Suitable manner,
to close the file and reopen it with a browser as would be the          for example, by Selecting a specified hypertext link, input
case if the user were writing HTML code. Thus, the tool            35   ting a password or other identifying Symbol or other Suitable
enables pages/objects to be rendered on-the-fly.                        method. Identification of a customer may enable certain
   The Web site created using the above Web site creation/              embodiments of the invention to access a storage device
editing tool offerS Several advantages, both during creation,           (e.g., database 40) and retrieve information regarding the
and after the Web site is posted. Some of these advantages              customer. The customer may then be presented with Specific
are described below.                                               40   information via the company's Web site. For example, a
User Specific Interface                                                 Specific price of merchandise may be displayed to an appro
  AS noted previously, various types of user interfaces may             priate customer (e.g., a large Volume buyer) and another
be encountered. For example, different Internet Web browser             price may be displayed to a different customer (e.g., a first
Software exists and a given user may attempt to interface a             time buyer).
Web site with any one of a number of browser types. One            45      Detailed below are examples of how certain features of
embodiment of the invention provides accommodation for                  the invention are implemented according to preferred
Such a user Specific interface. Various user interfaces may be          embodiments. However, the invention is not limited to these
accommodated during the creation/editing of a Web site and              Specific implementations.
when accessing a finished Web Site. During the creation/                   FIG. 12 shows a page from the built-in site creator guide,
editing of a Web site a user creating Web site content and         50   which can be accessed, for example, by clicking a button on
having the appropriate assigned privilege may Select various            the view. The contents of the guide are divided into Sections
options 104 to accommodate different user interfaces. A user            and SubSections, each of which can be expanded or collapsed
creating Web site content may designate Web Site content                to show more detail. FIG. 13 shows a page from an overview
according to the type of interface anticipated. For example,            Section. AS shown in FIG. 14, the guide has three main
a given user interface (A) may not display Web site content        55   Sections corresponding to different functional classes of
(e.g., frames) in the same manner as a different user interface         users-Site designers, Site administrators, and Site contribu
(B). When creating the Web site content, an appropriate user            torS.
may select options 104 that accommodate both user inter                    FIGS. 15 through 17 show other possible source docu
faces (A) and (B) and display the content in the manner                 ments useable with the tool. A user can add or modify
desired. A preview function of Some embodiments may                60   documents to customize menus and Settings in the module.
allow the user creating content to preview the Web site as it           FIGS. 18 and 19 illustrate examples of documents used to
would appear using various types of interfaces. Options 104             enable other features and configurations of the module,
Selected for the various user interfaces are preferably Stored          including border buttons, workflow commands, and graph
in a Suitable storage device or database (e.g., database 40) for        ics menus. These Source documents can be edited by the
retrieval when appropriate. Various types of options 104           65   user. Documents may be added or deleted as desired. This is
may be Stored. For example, the particular type and version             done without requiring the need to write or modify Software
of the user interface may be Stored. A web page may have                code by the user.
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 38 of 44


                                                    US 6,219,680 B1
                            11                                                                     12
  The invention enables a user to choose preferred customi            and decides what types of content pages the new area should
Zable modules from modules that include Corporate Policies            have. Then, the authorized user identifies the new area's
and Procedures, Feedback, Discussion, Products and                    Banner and Navigation graphics, in Basic, Contemporary,
Services, Frequently Asked Questions, Job/Career Opportu              and/or Corporate styles (see FIG. 20). Next, the authorized
nities databases and more.                                            user creates the new Area Spec and Workflow Spec docu
   The invention provides architectural framework and soft            ments. The Spec documents tell Site Creator about the con
ware modules for building and managing a plurality of                 tents of the Library, which serves as the object store. To
networks and modules, for example, extensible intranets and           begin this Step, the authorized user Selects the Site Creator
busineSS modules. According to a preferred embodiment, the            icon on the Notes workSpace, and opens the View called
invention enables a user to leverage the content,                     System Views All.
collaboration, and commerce capabilities of the Lotus                    Then, the AreaSpec document for the prototype area (e.g.,
Domino TM server. However, other servers with the requisite           DocLibrary) is located. A copy is made and the fields are
functionality may be used. For example, Domino. ActionTM,             modified as necessary. Preferably, the Document UniqueID
                                                                      field is not customized because it contains the document's
(Domino.Merchant Sever Pack) included with Domino"M,                  unique ID.
contains the Site creation tool and eleven or fifteen (or any    15
                                                                        The Internal Name field contains the area's alias, or
predetermined number of) template-based Software modules              Synonym, which is used in all references in forms and ViewS.
that allow a Webmaster to create functionality in the site.           This allows an authorized user to change the area's user
   For example, the modules may include a Home Page and               visible External Name without affecting the operation of
an About the Company page, Corporate Policies and                     SiteCreator or the Website. An authorized user can enter the
Procedures, Discussion, Document Library and White                    new area name, Contracts, in the Internal Name field.
Papers, Feedback, Frequently Asked Questions, Job/Career                The Multiple Object Lookup Name field and the Internal
Opportunities, ProductS/Services, and Registration. One or            Name field, in most cases, contain the same value.
more of these site areas may be used internally (e.g., on an          Occasionally, however, a user may need another way to look
intranet) and, if desired, extended to an external network            up the object. In this case, enter Contracts (the same value
(e.g., the Internet) for use by customers, business partners,    25   as Internal Name) in the Multiple Object Lookup Name field
and others. All employ the capabilities for interactive               (see FIG. 23).
                                                                        An area's External Name is the user-visible name that
communication, Structured collaboration, and workflow                 appears in the Site Configuration profile. During the Site
coordination. This enables threaded discussions, allows               Design Step, the external name appears in the Control pane
users to complete questionnaires and Surveys, participate in          and at the top of the each Site Design document. In this
two-way information processes, and route information                  example, the user would enter Contracts Area in the External
quickly and easily to the people that need it                         Name field.
   Preferably, the tool includes a Library. The Library is a             The Description field describes the features and uses of
template library of design elements like, fields, forms,              the new area. The description is looked up in the System
database views, etc., used to build the web site requested.           View Description form. Users can See the description during
   If a Web site needs an area that’s not already provided, an   35   the Site Configuration step when they click the button to
authorized user can create a new custom area as follows.              View area descriptions.
  First, the user creates a shell for the new area. To create            The ConfigFields Lookup field enhances lookup perfor
the shell of the new area the following StepS are performed:          mance by calculating a text list of all the elements in this
1. In Site Creator, copy, rename, and modify the Area Spec            Section. These fields communicate to the App ASSembler
   and Workflow Spec documents for an existing area;             40   what objects it needs from the Library and, in Some cases,
2. Add the new area name to the Area Spec for every area              how to act on the objects.
   that should internavigate with the new area;                          The Views field contains the name(s) of view(s) that are
3. Copy and modify the Area Profile and Workflow Profile              specific to this area. The Views list need not be modified
   documents that correspond to the new Spec documents,               unless the user creates a Special view for the new area.
4. Add the new area name to the Site Spec and FileUpload         45      The Name Change Style option controls the link text and
   Spec documents,                                                    titles for the various view pages. “Keyword Label” refers to
5. Refresh the affected Spec, Profile, and File Upload                the label entered as a Content Indexing category. Contracts,
  documents, and                                                      for example, may be indexed by Contract Type and Expi
6. Upload the navigation graphics for the new area into the           ration Date. If a Label field in the Content Indexing section
   Library.                                                      50   contains Contract Type, the Name Change Style options
   Next the authorized user creates the new pages. This may           produce the following link text and titles: Name Change
be done by performing the following Steps:                            StyleLink Text/View TitleExternalName by Keyword Label
1. In the Library, copy and edit the Page Template for an             Contracts Area by Contract Type" By” KeywordLabel By
   existing area to use as the foundation for the new pages,          Contract TypeFxternal NameContracts AreaKeyword Label
2. In Site Creator, copy and modify the Form Spec docu           55   Contract Type" List by Keyword LabelList by Contract
   ments for the chosen pages,                                        TypeNo ChangeSelect this option for views that are hidden
3. Copy, modify, and refresh the Form Profile documents               from users.
   that correspond to the Form Spec documents copied in the              The Agents field contains the names of agents that are
   previous Step; and                                                 Specific to this area. Unless a user creates an agent that is
4. In the Library, copy and edit the Input and Display           60   Specific to the new area, there is no need to add to or delete
   Subforms associated with the new pages, as necessary.              from this list.
   The following is an example of the proceSS for copying               The Forms field contains the names of the standard
and modifying the existing Document Library area to create            System forms for this area. The user does not need to add to
a new Contracts area designed Specifically for contracts and          or delete from this list.
other legal documents.                                           65     The DocumentCopyView contains the document(s) that
   An authorized user first identifies the existing area that         are copied to every area. The user does not need to add to or
comes closest to the functionality wanted in the new area             delete from this list.
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 39 of 44


                                                   US 6,219,680 B1
                                13                                                                14
  The AccomElements Lookup field is a computed field that              Next, the user Updates the SiteSpec and FileUploadSpec
enhances lookup performance by calculating a text list of all        documents. To install the new area as an option on the Site
the elements in this Section.                                        Configuration profile, open the existing SiteSetup document
  There are several Area Fields. The Primary Area Internal           in the SiteSpec section (still in the System Views All view).
Name field, is used to enter the internal name of the area           Add the new area name to the Area(s) Belong field in the
(e.g., Contracts). The Primary Area External Name is a               Area Fields Section.
computed field that looks up the area's external name in the           The user can make Sure the new graphics are recognized
view called Lookup Specs by Internal Name (see FIG. 24).             by all the areas by opening the Site.Image document in the
  In the Area Spec document, the Area(s) belong field                FileUploadSpec Section and adding the new area name to the
should contain the internal name of every site area that             Area(s) Belong field in the Area Fields section. The user can
                                                                     Refresh the affected documents to make Sure that all the new
should recognize and internavigate with the new area. The            elements are properly created by App ASSembler and recog
user may add the internal name of the new area to the list of        nized by the other site areas. To refresh the affected docu
area names. The user should also add the new area to the             mentS.
Area Spec document for each listed area.                             1. In the System Views All view, the user selects the
  The Areafields Lookup is a computed field that enhances       15
                                                                       following documents: all of the documents in the
lookup performance by calculating a text list of all the               AreaSpec section all of the documents in the AreaProfile
elements in this Section.                                              Section the document for the new area in the Workflow
  To handle The Workflow Spec document, in the System                  Profile section the SiteSetup document in the SiteProfile
Views All view, find the WorkflowSpec document for the                 section the Site.Image document in the FileUploadSpec
prototype area (DocLibrary), make a copy of it, then modify            section all of the Site Image documents in the FileUpload
the fields as necessary.                                               Section
   To handle the Configuration Fields, the user replaces the         2. Make the documents refreshable by running the System
existing area name (Document Library) with the new area                 Set ProfileUpdate to Y agent from the Actions menu.
name (Contracts) in the Internal Name, Multiple Object               3. Refresh the documents by running the System Refresh
Lookup Name, External Name, and Description fields.             25      Selected DocS agent.
   Unless the user wants to change the default Name Change              To Install the new area's graphics, the user can perform
Style option, there is no need to modify the fields. Views,          this step from the web, using a browser that Supports file
Agents, Forms, and Document View are Specified in the                upload (Such as Netscape). The user starts the browser and
Area Spec document.                                                  goes to the Library database on the Domino server (FIG.23),
   For the Area Fields, the user replaces the existing area          then performs the following Steps:
name (Document Library) with the new area name                       1. From the list of Views, click Contributor's Menu, then
(Contracts) in the Primary Area Internal Name and Area(s)               click Contributor's Menu again on the resulting page;
Belong fields.                                                       2. Click Upload a file to open a FileUpload form in edit
   For the Type field, the Workflow subform should be                  mode,
Specified.                                                      35   3. To keep the new image together with the rest of the System
   For the Design HideRequesterAction, the user should                  navigation and banner graphics, Select Domino. Action
Select No if the Process/Hold radio buttons are to be                   Internal as the File Category;
displayed on the Input forms for this area The user Selects          4. Enter a brief description, then enter the name of the file
Yes to hide the Process/Hold buttons on the Input form for              desired to be attached. Do not enter the file path. If the
areas where document authors cannot edit their documents.       40     Browse button is used to find the file on a hard drive or
   The DesignShowAdvancedACL fields include the options                  network, be Sure to delete the path information that
to Allow Anonymous and Allow Anyone to Author. These                     precedes the file name;
options permit authoring while preventing editing in, for            5. Click the Submit button to save the page; and
example, a Discussion, Feedback, or Registration area This             . To upload another graphics file, click the Go to Contribu
relates to the “Workflow and Security” features.                45       tor's menu link on the “You have successfully submitted
   The Areafields Lookup field is a computed field that                  this page' message, and repeat Steps 2 through 5.
enhances lookup performance by calculating a text list of all            At this point, the shell of new area is created. The final
the elements in this Section.                                        Step is to create the area's main page and content page(s)
   Next, the user adds the new area to all AreaSpec docu             using the Creating New Page Types for an Area.
ments. For an existing site area to recognize and internavi     50     In SiteCreator, each page type (template) is defined by a
gate with the new one, its AreaSpec document must contain            Form Spec document and a corresponding Form Profile
the name of the new area. The AreaSpec document for each             document. The Spec document tells App Assembler which
existing area is opened, the Area Fields Section is expanded,        elements are needed from the Library (the object store). The
and the internal name of the new area is added to the list in        Profile takes its defaults from the corresponding Spec. For
the Area(s) Belong field.                                       55   purposes of creating a new page (template) the key Library
  The user can now Create new Area and Workflow Profile              elements are the Display subform and the Input subform.
documents. The Profiles take their defaults from the corre           The Input subform establishes the layout and user interface
sponding Specs and become the Site Design documents that             for the forms that site visitors and contributors fill out; the
users interact with during the Site-creation process.                Display Subform controls the appearance of the Web page
   In the System Views All view, find the AreaProfile and       60   (pages may also contain System, Workflow, ActionLinks,
WorkflowProfile documents, and copy the documents that               Categorization, and other Subforms).
correspond to the AreaSpec and WorkflowSpec documents                  An efficient way to create a new page type is to identify
copied in the previous Step. In both documents, Specify the          the existing page that comes closest to a desired web page,
appropriate internal name in the Internal Name field. In the         and then copy and modify the forms and subforms that
AreaProfile document, the user enters the default Link Text     65   define it.
(in this case, Contracts) and a default Area Database File              Before beginning, the user should make Sure that he/she
Name (Contract.nsf).                                                 is assigned to the NetPresConfig role in Site Creator. Then,
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 40 of 44


                                                    US 6,219,680 B1
                             15                                                                       16
identify the existing content page(s) that comes closest to a         All main page objects belong to a SuperSet object class called
user's preference. The following Steps may be performed:              “AreaHomePage.” This class name allows App Assembler to
1. In the Library, copy and edit the Page Template for an             look up the AreahomePage template for the main page of all
   existing area to use as the foundation for the new pages,          areas while using the Internal Name to group the finished
2. Copy and edit Input and Display Subforms, as necessary;            form with the proper area-Contracts, in this case (FIG.24).
3. In SiteCreator, copy and modify the FormSpec documents                Unless a user desires to change the default Name Change
   for the chosen pages, and                                          Style option, these fields do not need to be altered. Views,
4. Copy, modify, and refresh the Form Profile documents               Agents, Forms, and Document View are Specified in the
   that correspond to the new FormSpec documents.                     Area Spec document and generally do not need to be listed
   An example of the process, including copying and modi              in the Form Spec document.
fying the existing main page and content page from the                   The Name Change Style option controls the link text and
Document Library area for use in a new Contracts area                 titles for the various view pages. “Keyword Label” refers to
designed specifically for contracts and other legal docu              the label entered as a Content Indexing category. In our
ments will be given.                                                  illustration, for example, Contracts is indexed by Contract
   First, Copy and edit a Page Template. This can be done as     15   Type and Expiration Date. If the Content Indexing label (the
follows:                                                              Keyword Label) is Contract Type, the Name Change Style
1. On the Notes workspace, select the Library icon and                options produce the following link text and titles: Name
   choose View-Design-Forms;                                          Change StyleLink Text/View TitleExternalName by Key
2. Make a copy of the Page Template for the prototype                 word LabelContracts Area by Contract Type" By” Keyword
   area-in this case, Doc Library Page Template;                      Label By Contract TypeFXternal NameContracts AreaKey
3. Select the new copy, then choose Design-Properties and             word LabelContract Type"List by Keyword LabelList by
   change the form name to Contracts Page Template,                   Contract TypeNo Change.Select this option for views that are
4. Change the title of the form to Contracts Page Template            hidden from users.
  Form; and                                                           Area Fields
5. Edit the ForinternalName field, entering “ContractsPage”      25      Replace the existing area name (Document Library) with
  as the default value (see FIG. 23).                                 the new area name (Contracts) in the Primary Area Internal
  Next, the user should Copy and modify Display and Input             Name and Area(s) Belong fields.
Subforms. To change the appearance of a new page, copy                Specific Fields
and modify the Display Subform(s) used by the page.                      Keywords Allowed: This field specifies whether a page
Similarly, to make changes to a page's Input form, copy and           contains a Content Indexing Subform. An area's Main Page
modify the Input Subform used by the copied page type.                does not, so accept the default of No. Select Yes to use the
   A description of “Display and Input Subforms' explains             Subform.
how to determine the Display or Input Subform associated                 System Subform: This field contains the internal name of
with a particular page type. Alternatively, the relevant Dis          the System subform for this object. The invention preferably
play subform(s) may be listed in the Display Subform             35
                                                                      contains one System Subform, So accept the default of
Choices field on the page's FormSpec document in Site Cre             System.
ator. The Input subform appears in the Input Subform field              ActionLinks Subform: The ActionLinks subform
on the FormSpec document.                                             (preferably, there is only one) contains the graphical navi
   In our example, the ContractsHomePage is based on the              gation links that enable Composers and Approvers to access
DocLibrary HomePage, and the ContractsPage is based on           40
                                                                      the Contributor's Menu.
the DocLibrary Page. Both pages use the following Display                Input Subform: The Input subform controls the layout and
Subforms (depending on which Page Look option is selected             operation of the forms filled out by site visitors and con
during the Site Design process):                                      tributors. If a user creates a new Input Subform for this page
   DisplayBottom BulletText 1                                         type, Specify its internal name here; otherwise, accept the
   DisplayBottomGraphic1                                         45
                                                                      default Input subform.
   DisplayBottom Text1DisplaySideBulletText 1                            Display Subform Choices: This field contains a list of
   DisplaySideGraphic1                                                Display Subforms that work with this page type. These
   DisplaySideText1DisplayTop BulletText 1                            display choices appear in the Page Layout dialog on the Site
   DisplayTopGraphic1                                            50   Design document. If a new Display Subform is created for
   DisplayTopText 1                                                   this page type, add its internal name to the list.
   The ContractsHomePage uses the Input3 subform; the                   Workflow Subform: This field contains the internal name
ContractsPage uses the Input 1 subform.                               of the Workflow subform for this object. The invention
   Next, the user can Copy and modify the FormSpec                    contains only one Workflow subform, so accept the default
documents. To begin this Step, Select the Site Creator icon on   55   of Workflow.
the Notes workspace and open the view called System Views                Form Template: All main pages are based on the form
All. Find and copy the FormSpec documents for the proto               template called AreahomePageTemplate, So the value of
type page(s), then modify the fields as necessary. If creating        this form is preferably not changed by the users of this
pages for a new area, the user should create a main page as           System. Alternatively, the user may specify the internal name
well as the content page(s).                                     60   of the Page Template copied and renamed in the first
  Next, the user can replace the existing area name                   Step-in our example, ContractsPageTemplate.
(DocLibrary or Document Library) with the new area name                  Document Type: Accept the default of Parent. The Child
(Contracts) in the Internal Name, External Name, and                  option is appropriate for Subordinate page types only; not for
Description fields. Preferably, the user should not modify the        a main page.
Multiple Object Lookup Name field. In most cases, the            65      For FormSpecificFields Lookup: This computed field
Multiple Object Lookup Name field and the Internal Name               enhances lookup performance by calculating a text list of all
field contain the same value, but not for an area's Main Page.        the elements in this Section.
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 41 of 44


                                                     US 6,219,680 B1
                             17                                                                      18
Configuration Fields                                                   erS are users that can read pages but not create or edit
  Content Page-Configuration Fields: replace the existing              content. Exceptions: In Discussion area, Readers can create
area name (Document Library) with the new area name                    and read pages, but cannot edit them. In Registration and
(Contracts) in the Internal Name, Multiple Object Lookup               Feedback areas, Readers can create pages but cannot read or
Name, External Name, and Description fields.                      5    edit them.
  Page type                                                               Roles are assigned Separately for each area So a user may
                                                                       not have the same access to every area. For example, a
  (internal name)                                                      Composer for the Products/Services area may not be able to
  Content Indexing                                                     compose new pages for the Job Postings area.
  Categorization Subform                                                  In the Security/Approval profile for each area, the Site
  AboutPage                                                            manager or area manager can Specify a predetermined (e.g.,
  CorpPolicy ProcedurePage
                                                                       five) approval steps and can assign a different approver (or
                                                                       Set of approvers) for each step.
  DocLibrary Page                                                        With respect to creating content pages, a user assigned to
  HomePage                                                        15
                                                                       the Composers role for a particular area, can, among other
  JobPosting Doc                                                       things, add or edit content on the area's main page (the first
  Prodnfo
                                                                       page to appear after the link to that area is clicked) or create
                                                                       or edit new content pages in the area.
  WhitePaperPage                                                          To do so, the user starts the Web browser and goes to the
  CategorizationQuestions                                              desired area of the Site. For example, a Composer for the
  DiscussionPage                                                       Document Library area would go to the Site’s Home page
                                                                       and follow the Document Library link.
  Discussion CategorizationQuestions                                      To add content to an area's main page, the user performs
  FAQsPage                                                             the following Steps:
  FAQSCategorizationOuestions                                          1. Click the Edit/Approve This Page link. If a user is not
  FeedbackPage                                                    25      assigned to the Composers or Approvers role, that user
  FeedbackCustomOuestions
                                                                          will not see this link;
                                                                       2. Select a logo or banner for the page from the drop-down
   RegistrationPage                                                       list, and
   RegistrationCustom Questions                                        3. Enter a title, Subtitle, and other content to the page. When
   To create new Form Profile documents, in the System                    finished, select Process, then click Submit.
Views All view, find and copy the Form Profile documents                  If the Security/Approval profile for the area Specifies Zero
that correspond to the FormSpec documents. In each                     approval Steps, then the new document becomes public
document, Specify the appropriate internal name in the                 immediately. If the Security/Approval profile specifies one
Internal Name field.                                                   or more approval Steps, the page must be approved by
Refresh The Profile Documents                                     35   Someone who is named as an Approver for each approval
   To update the new Profile documents lookup fields with              Step. While a document is awaiting approval, Composers
the values from the new Spec documents, it is recommended              cannot access it.
that the documents be refreshed. One method of refreshing                 To create a new content page, the following StepS may be
the documents is as follows:                                           performed:
1. Select the new Profile documents in the view pane;             40   1. Go to the area's main page and click the To Contributor's
2. Make the documents refreshable by running the agent                    Menu link. If the user is not assigned to the Composers or
   called System Set ProfileUpdate to Y; and                              Approvers role, that user will not see this link,
3. Refresh the documents by running the System Refresh                 2. Click the link to Compose one of the available page types;
   Selected DocS agent.                                                   and
   Another aspect of the invention is the ability to easily       45      After completing the page, Select Process, then click
create, edit, and approve content. The following Steps can be          Submit.
performed according to a preferred embodiment of the                      Note: If the Security/Approval profile for the area speci
invention to keep a site's content current:                            fies one or more approval Steps, the page must be approved
   A Web Site according to the invention may comprise one              by Someone who is named as an Approver for each approval
or more information areas, each of which contains related         50   Step. While a document is awaiting approval, Composers
content. For example, a Products/Services area might con               cannot access it, although the System may be configured to
tain product descriptions, product reviews, and Spec sheets.           allow access.
A Corporate Policies and Procedures area might contain                   The invention also enables Indexing of content pages.
policy guides, employee manuals, and benefits information.             Most content pages provide one or more fields designed to
A Site may comprise Several of the following areas: Home          55   help indeX the new information. If a page under construction
Page, About the Company, Corporate Policies and                        contains Such fields, a category should be selected (or a new
Procedures, Discussion, Document Library, Feedback, Fre                category entered, if that is an option) from at least one
quently Asked Questions, Job Postings, Products and                    drop-down list. Some content pages allow categories to be
Services, Registration, White Paper(s), Roles, and other               entered in case the page falls into a category that isn't listed
areas. To maintain site Security, the invention allows the Site   60   (see FIG. 25).
manager or Webmaster to assign roles that define users                    Pages are indexed by category, So categorizing a page
privileges. The following roles, which are assigned in the             properly ensures that it appears in every relevant index. This,
Security/Approval profile for each area, control who is                in turn, helps readers find information more quickly. For
allowed to add and edit new pages, who must approve new                example, in a Document Library that contains many types of
pages before they are posted, and who can read pages.             65   documents, it may be easier to locate a Specific document in
Composers are users that create/edit new content. Approvers            a list organized by document type than in a list organized by
are users that can participate in the approval process. Read           title.
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 42 of 44


                                                     US 6,219,680 B1
                             19                                                                     20
   The invention also facilitates editing content pages. If a          SiteCreator. In the System Views All view, open the Form
user is assigned to the Composers role for a particular area,          Spec document for the page type desired. The Input Subform
that user can edit not only the area's main page but also any          field in the Specific Fields section contains the name of the
approved page in the area. To edit a page, the user Starts the         Input Subform currently used for that page type.
Web browser and goes to the page to be edited. Then, the                  If the page type is known, a user can quickly determine
following StepS may be performed.                                      which Display Subform(s) a page uses by looking in Site Cre
1. Click the Edit/Approve This Page link. (If the user is not          ator. Using the SiteCreator method, in SiteCreator, go to the
  assigned to the Composers or Approvers role, that user               System Views All view, and open the FormSpec document
  will not see this link.)                                             for the page type desired. In the Specific Fields Section, the
2. After the desired changes have been made, Select Yes to             Display Subform Choices field lists all of the Display
   Republish the Page, then click Submit.                              Subforms that work with the page type and appear as options
   According to another aspect of the invention, when a user           in the Page Layout dialog on the Site Design document. In
edits and republishes a page, the page may become public               the Library method (which enables the user to skip Site Cre
immediately. It is not necessary to repeat the approval                ator and go directly to the Library to both identify and copy
process even if the Security/Approval profile for the area        15
                                                                       the subform(s) a user wishes to modify), the number at the
                                                                       end of each Subform title identifies the page type, as outlined
Specifies one or more approval Steps, although it may be               in the following table: NumberPage Type1 Main page for all
repeated if desired.                                                   areas; any page not mentioned below2Spec Sheet3Product
   The invention also includes features to facilitate approv           Review 4Product Information Page with Product
ing content pages. According to one embodiment, an                     graphic5Discussion Main Topic or Discussion
Approver for a particular area, must approve each new page             Response6Feedback7FAQs
that is submitted for that area before it can be posted                   The subform title describes the layout. In the example of
publicly. The area's Security/Approval profile may specify             FIG. 26, “layout” refers to the location (side, bottom, or top)
more than one approval Step, and/or it may specify more                and type (text, bulleted text, or graphic) of the navigation
than one person for each approval Step. Preferably, only one           linkS.
perSon approves a page, even if Several people are desig          25      These characteristics appear in the Page Look option in
nated in the same approval Step. After one designated                  the Site Design document for the page. For example, the
approver approves the page, the page is either published               DisplaySideBulletText1 subform is used for an area's main
or-if the Security/Approval profile Specifies more than one            page when the Selected layout (Page Look) is Corporate (or
approval Step-passed along to the next approval Step. This             Basic or Contemporary) display w/side navigation and bul
can be done automatically via electronic routing. If the               leted text links as shown in FIG. 27.
Security/Approval profile Specifies Automatic Notification,               FIG. 28 is a block diagram of an overall System using an
all approvers for the current approval Step receive an e-mail          Appassembler. The System may include a Site creator and a
message alerting them of a page requiring approval. The                library in communication with the Appassembler. The
message contains a link to the page requiring approval. If the         Appassembler may be in communication with a site.
message is not automatically routed, the page to approve can      35     Other embodiments and uses of the invention will be
be viewed by clicking the To Contributor's Menu link on the            apparent to those skilled in the art from consideration of the
area's main page. From there, the link to one of the Approval          Specification and practice of the invention disclosed herein.
ProceSS ViewS may be clicked. The approval proceSS may                 The Specification and examples should be considered exem
include the following Steps.                                           plary only. The intended Scope of the invention is only
1. Open the page desired to be approved and click Edit/           40   limited by the claims appended hereto.
  Approve This Page. (If the user is not assigned to the                 Other embodiments and uses of the invention will be
  Composers or Approvers role, that user will not see this             apparent to those skilled in the art from consideration of the
  link.)                                                               Specification and practice of the invention disclosed herein.
2. After reviewing and/or editing the content, Scroll down             The Specification and examples should be considered exem
   the page to the Approval Section. Select an Approver           45   plary only. The scope of the invention is only limited by the
  Action, then click Submit.                                           claims appended hereto.
  Another aspect of the invention is the use of Input and                What is claimed is:
Display Subforms. A Domino. Action page is composed of                    1. A computer System comprising a tool for creating Web
multiple subforms, including System, Workflow, Action                  Sites for use in electronic commerce and having user Speci
LinkS Display, and Input Subforms. For the purposes of            50   fied features, the System comprising:
customizing pages, the key Subforms are Input and Display.                user presenting means, that presents a plurality of views
The Input subform establishes the layout and user interface                  to a user during the creation or editing of content for a
for the forms that site visitors and contributors fill out; the              web site, wherein the plurality of views comprise
Display Subform controls the appearance of a Web page.                      menus of user Selectable features, and wherein the user
   On the final form that App Assembler builds and places         55        Selectable features comprise customer Specific features
into the Site database, the Input Subform appears before the                predetermined to correspond to at least customer char
Display subform and determines the content (title, Subtitle,                acteristics or customer information that is associated
and text) of the completed page.                                            with identifiable customers;
   The Input and Display subforms reside in the Library. To              Selecting means for enabling a user to Select one or more
copy an Input or Display Subform, Select the Library icon on      60        of the user Selectable features, and one or more of the
the Notes workSpace, choose View-Design, and click                         customer Specific features,
Subforms.                                                                Storage means that Stores, at least, the one or more of the
   There are at least two ways to determine which Input                    customer Specific features Selected So that the one or
Subform to copy, but a user should know the page type of the               more of the customer Specific features Selected may be
page that comes closest to what is preferred.                     65       presented on a created Web site when the created Web
   If a user believes a page may have been modified to use                 Site is accessed by the predetermined identifiable cus
a different Input subform, check the Input form specified in                tomers,
    Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 43 of 44


                                                     US 6,219,680 B1
                          21                                                                        22
  template means, associated with the user Selectable fea                 7. The method according to claim 6, wherein the step of
     tures,                                                             Storing further comprises Storing in a database.
  assembling means for assembling a Web Site based, at                    8. The method according to claim 7, wherein the database
    least in part, on the template means, the one or more of            includes pricing information associated with the predeter
                                                                        mined identifiable customers.
     the user Selectable features Selected, and the one or                 9. The method according to claim 6, wherein the customer
     more customer Specific features Selected;                          Specific features comprise imageS associated with the pre
  identification means that identify the predetermined iden             determined identifiable customers.
     tifiable customers during a predetermined occurrence                  10. The method according to claim 6, wherein the cus
     when the predetermined identifiable customers access               tomer Specific features comprise an option to view an image.
     the Web site;                                                         11. An electronic Storage medium having code embodied
  retrieval means, responsive to the identification means,              therein that enables a processor to create a Web site for use
     for retrieving the one or more customer Specific fea               in electronic commerce and having user Specified features,
     tures Selected that correspond to at least customer                the electronic Storage medium comprising:
     characteristics or customer information that is associ        15
                                                                           code that enables a processor to present a plurality of
     ated with the identified predetermined identifiable cus                 ViewS to a user during the creation or editing of content
     tomers, and                                                              for a web site, wherein the plurality of views comprise
   customer presenting means that presents one or more                       menus of user Selectable features, and wherein the user
      ViewS to the identified predetermined customers,                       Selectable features comprise customer Specific features
      wherein the one or more ViewS presented comprise the                   predetermined to correspond to at least customer char
                                                                             acteristics or customer information that is associated
      one or more customer Specific features Selected.                       with identifiable customers;
   2. The computer System according to claim 1, wherein the
Storage means comprises a database.                                       code that enables a processor to enable a user to Select one
                                                                             or more of the user Selectable features and one or more
   3. The computer System according to claim 2, wherein
Said database includes pricing information associated with         25
                                                                            of the customer Specific features,
the predetermined identifiable customers.                                 code that enables a processor to Store, at least, the one or
   4. The System according to claim 1, wherein the customer                 more of the customer Specific features Selected So that
Specific features comprise imageS associated with the pre                   the one or more of the customer Specific features
determined identifiable customers.                                          selected may be presented on a created Web site when
   5. The System according to claim 1, wherein the customer                 the created Web site is accessed by the predetermined
Specific features comprise an option to view an image.                       identifiable customers,
   6. A method for using a tool for creating Web sites for use            code that enables a processor to assemble a Web site
in electronic commerce and having user specified features,                  based, at least in part, on template means, associated
Said method comprising:                                                      with the user selectable features, the one or more of the
   presenting a plurality of ViewS to a user during the            35        user Selectable features Selected, and the one or more
      creation or editing of content for a web site, wherein the            customer Specific features Selected;
      plurality of ViewS comprise menus of user Selectable                code that enables a processor to identify the predeter
     features, and wherein the user Selectable features com                 mined identifiable customers during a predetermined
     prise customer Specific features predetermined to cor                  occurrence when the predetermined identifiable cus
     respond to at least customer characteristics or customer      40        tomers access the Web site;
     information that is associated with identifiable custom              code that enables a processor to retrieve, in response to
     erS,                                                                    the result of the identification, the one or more cus
  enabling a user to Select one or more of the user Selectable               tomer Specific features Selected that correspond to at
                                                                             least customer characteristics or customer information
    features, and one or more of the customer Specific                       that is associated with the identified predetermined
     features,                                                     45
                                                                             identifiable customers, and
  Storing, at least, the one or more of the customer Specific              code that enables a processor to present one or more views
     features Selected So that the one or more of the cus
     tomer Specific features Selected may be presented on a                   to the identified predetermined customers, wherein the
     created Web site when the created Web site is accessed                   one or more views presented comprise the one or more
    by the predetermined identifiable customers,                   50         customer Specific features Selected.
  assembling a Web Site based, at least in part, on template               12. The medium according to claim 11, wherein the code
                                                                        that enables a processor to Store further comprises code that
     means, associated with the user Selectable features, the           enables a processor to Store in a database.
     one or more of the user Selectable features Selected, and             13. The medium according to claim 12, wherein the
    the one or more customer Specific features Selected;           55   database includes pricing information associated with the
  identifying the predetermined identifiable customers dur              predetermined identifiable customers.
    ing a predetermined occurrence when the predeter                       14. The medium according to claim 11, wherein the
     mined identifiable customers access the Web site;                  customer Specific features comprise imageS associated with
  retrieving, in response to the Step of identifying, the one           the predetermined identifiable customers.
     or more customer Specific features Selected that corre        60      15. The method according to claim 11, wherein the
     spond to at least customer characteristics or customer             customer Specific features comprise an option to view an
     information that is associated with the identified pre             image.
     determined identifiable customers, and                                16. A computer System comprising a tool for creating a
  presenting one or more ViewS to the identified predeter               Web Site for use in electronic commerce and having user
     mined customers, wherein the one or more views                65   Specified features, the System comprising:
     presented comprise the one or more customer Specific                  a user presenting module, that presents a plurality of
     features Selected.                                                       ViewS to a user during the creation or editing of content
 Case 6:20-cv-00804-ADA Document 47-14 Filed 02/23/21 Page 44 of 44


                                                   US 6,219,680 B1
                           23                                                                     24
  for a web site, wherein the plurality of views comprise               at least one retriever, responsive to the identifier, for
  menus of user Selectable features, and wherein the user                  retrieving the one or more customer Specific features
  Selectable features comprise customer Specific features                  Selected that correspond to at least customer character
  predetermined to correspond to at least customer char                    istics or customer information that is associated with
  acteristics or customer information that is associated
  with identifiable customers;
                                                                           the identified predetermined identifiable customers;
                                                                           and
a Selector for enabling a user to Select one or more of the
  user Selectable features, and one or more of the cus                   a customer presenting module that presents one or more
   tomer Specific features,                                                ViewS to the identified predetermined customers,
a Storage device that Stores, at least, the one or more of the             wherein the one or more ViewS presented comprise the
   customer Specific features Selected So that the one or                   one or more customer Specific features Selected.
   more of the customer Specific features Selected may be                17. The computer System according to claim 16, wherein
   presented on a created Web site when the created Web               the Storage device comprises a database.
   Site is accessed by the predetermined identifiable cus        15      18. The computer system according to claim 17, wherein
  tomers,
                                                                      the database includes pricing information associated with
one or more templates, associated with the user Selectable            the predetermined identifiable customers.
  features,
an assembler that assembles a Web site based at least in                 19. The computer system according to claim 16, wherein
  part, on the one or more templates, the one or more of              the customer Specific features comprise images associated
  the user Selectable features Selected, and the one or               with the predetermined identifiable customers.
  more customer Specific features Selected;                             20. The computer System according to claim 16, wherein
an identifier that identify the predetermined identifiable            the customer Specific features comprise an option to view an
  customers during a predetermined occurrence when the                image.
  predetermined identifiable customers access the Web            25
  Site,
